Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on March 26, 2020.
Claims 1-20 are currently pending and have been examined. 

Claim Objections
Claims 1, 14 and 18 are objected to for a typographical error: “based on the by data representative...”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-5, 16 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 3, 16 and 20 recite an equation that include the factors of recency, frequency, influence and relative strength.
The specification at: 
[0073] As will be understood, the coefficient values weight the various input metrics such that Recency is the most important factor, Frequency is the second-most important, and Influence and Strength are the final discriminators, at the same level of importance. As will be appreciated, when determining a user's relative importance in the potential sale and scoring such, the recency with which the user has had contact with the buyer can be considered the most important factor followed by the frequency with which the user and the buyer are in contact. The user's influence with the buyer and the strength of the user's relationship can be considered less important though still significant.
The specification fails to disclose how these factors, specifically recency and influence, are calculated.  
With respect to recency, we know that the invention considers this the most important, however, we do not know how recency is determined. Are the inputs a number of days since last interaction?  If so, giving recency a higher weight would mean that as the number of days since last interaction increases, the value of this factor increases, thus increasing the score.  This results in more recent interactions LOWERING the score.  Typically, when using recency to as a factor in relationship scoring, a decay factor is employed.
Similarly, the specification is silent as to how influence is determined.  The specification states “The strength of the relationship can be representative of the ability of the relationship to positively affect the business opportunity or can be representative of the influence a relationship has over a business opportunity, among other things.” ([0007]) “As will be understood, a Relationship Builder 314 analyzes data to understand the influence of each person into his employer. “ ([0045]) “The disclosed technology also can analyze the candidates' influence over a particular business opportunity. For example, the score can take into account whether or not a candidate is or is not decisionmaker.” ([0057]) “The system can in turn use the calculated ratio to identify connectors that, for example, may be helpful because they have an influencing role or have purchased products at a company that the other user is seeking to engage in a selling transaction.” ([0065]) “Additionally, the system can leverage seller influence (IS), which can be characterized as the influence of the connector into the selling company. Further, the system can leverage average buyers influence (IB), which can consider the average of the influence of all the buyers that are connected with the sellers into the buyer company.” ([0075]).
The Examiner thus asserts that the specification fails to disclose how to determine recency (such that it can be used in the equation) and influence.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 depends from claim 1, however it the “personnel” referenced are first recited in claim 6.  Please clarify the dependency.
Claim 9 recites “the ordered list of relationships” which lacks proper antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving data representative of a business opportunity of interest to a user; extracting, based on the by data representative of the business opportunity, data representative of a set of connections relevant to the business opportunity and the user; scoring, each connection of the set of connections relevant to the business opportunity, each score representing a relative strength of each respective connection to the business opportunity and the user; ranking each connection of the set of connections based on respective scores of each connection; generating an ordered list of connections, the ordered list sorted according to the ranking of each connection of the set of connections. The analysis of data to determine, rank and list connections (i.e., prospects/sales leads) is a certain method of organizing human activity as it relates to managing interactions between people.  Specifically, it seeks to manage interactions by determining sales leads for a user.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of determining sales leads for a user. The recitations of “by the computing device”, “from a database,” and “a user interface”, do not integrate the invention into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0076]: Computing device 502 can include one or more of a mobile device, smart phone, smart watch, smart glasses, other smart wearable device, general purpose computer, tablet computer, laptop computer, telephone, PSTN landline, voice command device, other mobile computing device, or any other device capable of communicating with network 506 and ultimately communicating with one or more components of hardware/software platform structure 100. According to some example embodiments, computing device 502 may communicate with any components of the system environment 500 via a direct connections such as radio-frequency identification (RFID), near-field communication (NFC), BluetoothTM, low-energy BluetoothTM (BLE), WiFiTM, ZigBeeTM, ambient backscatter communications (ABC) protocols, USB, WAN, or LAN. In some embodiments, computing device 502 may include or incorporate electronic communication devices for hearing or vision impaired users.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of “outputting, for display at a user interface of the user, the ordered list of connections” are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
Dependent claims 2-13, 15-17 and 19-20 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite limitations that further define how to determine the score between users. Similar to the independent claims, the dependent claims generally “apply” the concept of determining sales leads for a user. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 14 and 18.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 1, 6-11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)( 1) as being anticipated by Xie et al. (US Pub. No. 2019/0096007).
Claims 1, 14 and 18:
receiving, at a computing device, data representative of a business opportunity of interest to a user; ([0155] In some example embodiments, the social networking system (e.g., the social networking system 102 in FIG. 2) performs the method 800 in response to receiving a request for a list of members (e.g., lead recommendations) from a client device associated with a requesting member (e.g., a sales agent or sales representative). In some example embodiments, the received request indicates a specific organization (e.g., a target company of interest to the requesting member).)
extracting, by the computing device and from a database, based on the by data representative of the business opportunity, data representative of a set of connections relevant to the business opportunity and the user; (Fig. 8; 802; [0034] …Certain embodiments of the lead recommendation module 208 blends two models to recommend sales prospects by using information based on a target organization (e.g., a company targeted by a sales representative) and a PS that looks at connection score between the sales representative the target organization. In some embodiments, sales prospects or leads are recommended by the lead recommendation module 208 based on a SS, a RS, and a DMS, where the DMS is a first level score that forms part of the prospects' PS. For example when searching for sales prospects from amongst a group of members of professional social network, certain embodiments use a DMS calculated by the decision maker and prospect scoring module 206 for an initial score for the members in the group, and instead of designating members with high DMS values as potential leads for lead recommendation, an overall PS for each of the members is produced by the decision maker and prospect scoring module 206. This PS is used by the ranking module 226 to sort the members into a ranked list. The top-ranked members of the ranked list are then presented by the lead recommendation module 208 to provide lead recommendations.)
scoring, by the computing device, each connection of the set of connections relevant to the business opportunity, each score representing a relative strength of each respective connection to the business opportunity and the user; (Fig. 8; 808)
ranking, by the computing device, each connection of the set of connections based on respective scores of each connection; ([0029] …Also, for example, the user interface module(s) 202 may receive, from client devices, requests for sales lead recommendations from sales agents and requests to present recommended sales leads (i.e., ranked by PS values for pairs of sales agents and prospects).
generating, by the computing device, an ordered list of connections, the ordered list sorted according to the ranking of each connection of the set of connections; and outputting, for display at a user interface of the user, the ordered list of connections. ([0122] For example, a sales agent may be interested in members who have particular characteristics in common with them (e.g., location, experience, past work history, similar education background, connections in common, and so on). The ranking module 226 then ranks each member based on the combined DMS. In some example embodiments, the ranking module 226 selects one or more members based on the rankings. In sonic example embodiments, the selected one or more members are then transmitted to a requesting member for display.)
Claims 6 and 13:  Xie discloses information relating to a company and personnel:  [0145] FIG. 5 is a user interface diagram illustrating an example of a user interface 500 or web page. As shown, a member (e.g., a sales agent or sales representative) has requested to view one or more sales lead recommendations by selecting a lead recommendations tab 506. A sales lead recommendation page 504 is displayed. The sales lead recommendation page 504 includes a plurality of sales lead recommendations 502-1 to 502-6, wherein each sales lead recommendation 502 displays a member name and includes basic information about the member, such as their name, title(s), employer(s), and basic contact information. Members (e.g., sales personnel) can then select particular sales leads to get additional information and the ability to contact the sales lead.
Claim 7:  Xie discloses title information ([0145]) and determining a decision maker. [0135] In an example graph, the first member group includes five members: A, B, C, D, and E. In addition, each member in the first member group has an associated initial score. For the first group members, the initial score is an initial DMS that is based on data in the member profile of the member. For example, member A has an initial score of 0.9, member B has an initial score of 0.7, member C has an initial score of 0.6, member D have an initial score of 0.4, and member F has an initial score of 0.1. [0143]: decision markers are recommended.
Claims 8 and 17:  Xie discloses that a higher score is representative of a higher relative strength of connection. ([0143]:  prospects with the highest PS value for the sales agent 302. [0185] Additionally, RS values are based on a number of commonalities based on the analysis indicating the importance of having at least one common connection or following at least one similar group in a professional social network. The more a representative has in common with a prospect, the higher the RS value. For example, the analysis indicated that there was a 20% lift in in-system message acceptance rate when going from one to five common connections.).
Claims 9 and 10:  Xie discloses business intelligence data associated with each respective connection. ([0152] …For each of the sorted leads 702, the user interface 700 displays prospect information 710. The prospect information 710 includes a member name, a degree of connection with the user (e.g., first, second, or third-degree), and basic information about the member, such as their title, employer, and connection information (e.g., number of common connections and career overlay information)).
Claim 11:  Xie discloses prior communications ([0187]: “past member interactions”; [0040] In sonic example embodiments, the social networking system 102 then identifies a plurality of interactions between the two groups. In some example embodiments, the interactions are stored in a logged interaction data repository 220, which includes logged interaction data 222. Such interactions may include messages (e.g., in-system messages, entails, texts, voice mails, and so on), connections, profile views, sales transactions, invitations, lead saves, and so on. In some example embodiments, the interactions are bidirectional (e.g., messages between two members), unidirectional (e.g. a profile view), or non-directional (e.g., a connection between members).)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Dom et al. (US Pub. No. 2004/0122803).
Claims 2, 15 and19: Xie discloses tracking interactions, including response rate (i.e., frequency of communication) ([0102]-[0105]) but does not disclose recency.
Dom, however, discloses a system to detect and qualify relationships between people (Abstract) that uses communication interactions, including frequency and recency of communication to calculate a relationship value. ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included recency, as disclosed by Dom in the system disclosed by Xie, for the motivation of providing a method of determining the shortest and best relationship paths between a user and any other person in the user's social network. (Dom; [0017]).
Claim 12:  Xie does not disclose appointment information from a calendar.
Dom, however, discloses using calendar information (i.e., appointments/meetings) to extract information. (Abstract; [0012]; [0045]; [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included recency, as disclosed by Dom in the system disclosed by Xie, for the motivation of providing a method of using information to evaluate the relationship between users. (Dom; Abstract).

Claims 3-5, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie/Dom in view of Wohlert et al. (US Pub. No. 2016/0162601).
Claims 3, 16 and 20:  Xie discloses influence ([0017]: A DMS is a global measurement of influence of members of a professional social network (e.g., LinkedIn), focusing on the member's seniority, title, and connections' seniority. [0137]: For the second group of members, the initial score is a ranking of their importance or influence as a sales person.) and connection strength ([0033]:  In embodiments, such relationships and network densities contribute to a RS measuring a relative strength of a relationship between the sales representative and the decision maker. [0044]: connection strength includes shared, common career connections such as working at the same companies (thus disclosing a connection to a business aspect)).  As combined above, Dom further discloses recency and frequency ([0009]). 
Dom further discloses using 5 attributes to determine the quality of a relationship: [0009] The system of this invention extracts the raw data from these daily-life sources to detect interactions among people (e.g., how often they meet, the last time they exchanged correspondence). It then makes inferences to detect as well as to qualify relationships between them. A relationship is qualified by assigning a value to it, based on the following attributes that this invention defines for a relationship; longevity (how long have they been connected); currency (have they connected recently); frequency (how often do they connect); exclusivity (how exclusive is the connection (e.g., one-to-one vs. one-to-many, secure content)); complexity (is the connection on many levels and on specific contexts); and reciprocity (is the connection mutual or just one-way).  The Examiner understands that exclusivity and complexity, as defined by Dom ([0031] Exclusivity is a function of the number of one-on-one interactions and the privacy of the interactions. Complexity is a function of the levels and the context of the interactions.) are the equivalent of influence and relative strength.
Dom discloses weighting edges but does not disclose weighting the factors.
Wohlert, however, discloses [0044] …RSW is a weighting for the relationship strength…ARW is a weighting for the activity rating…CHW is a weighting for the communication history factor…LW is a weighting for the distance. [0047] …In one example, the activity rating is a composite factor that time-weights communication activities, such that more recent communication activities will significantly contribute more to an activity rating than communication activities that have taken place further in the past. For example, each communication activity such as a telephone call, social media post, text message, email and the like may contribute a fixed value to the activity rating, where all of the values for all recent activities are summed to give the activity rating. However, the value for each contributing activity may be discounted by 10 percent for each day that has passed since the activity. Thus, after 10 days, the particular activity will no longer contribute to the contact's activity rating. In one example, activities occurring on the current day may be positively weighted, e.g., counting 50 percent more or two times more than activities on the immediately preceding day. The foregoing is just one illustrative example of the calculation of an activity rating. Thus, those skilled in the art will appreciate that various alternative weighting algorithms may be implemented in order to calculate an activity rating in accordance with the present disclosure. See Fig. 3 for disclosure of setting weighting values based on importance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included weighting the factors in the relationship value determination, as disclosed by Wohlert in the system disclosed by Xie/Dom, for the motivation of providing a method of allowing a user to customize recommendations by manipulating the factor weightings. (Wohlert; [0045]).
Claims 4 and 5:  Xie/Dom does not disclose specific weightings.  However Wohlert, as combined above, discloses the ability to set weights such that a = 2.5b, b=1.5 and c and d = 1.  Further, the Examiner asserts the specification fails to show the criticality of any particular weight and therefore is insufficient to differentiate over the prior art (i.e., Wohlert). ([0071] In certain implementations, a scoring function according to the disclosed technology can be given as, for example, Score = a*R + b*F + c*I + d*S, where a=2.5, b=1.5, c=d=1, and where R represents recency in which a user has connected with the buyer, F represents frequency at which a user connects with the buyer, I represents a user's influence with respect to the buyer, and S represents relative strength of the user's relationship with the buyer. In other examples, b=1.5*c, a=1.5*b. In other examples, a can be greater than b which can be greater than c and d. The variables c and d can be equal but need not be. In some examples, c can be greater than or equal to d.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
Baldwin et al. (US Pub. No. 2014/0244335): Techniques for analyzing a social graph of a social networking service to derive a social proximity score representing a measure of how socially connected a member is to a target entity are described. With some embodiments, for each member of the social networking service in a pre-defined group of members, a social proximity score is derived to reflect a measure of how socially connected the member is to a target entity (e.g., company, school, government institution, or some other organization). The social proximity score for each member-target entity pairing may be based on a variety of factors derived from analyzing the social graph, member profile information, and in some instances, the activity and behavior of the member. (Abstract)
Cogan (US Pub. No. 2010/0235489: Systems and methods are provided for measuring the level of relative activity (relationship) between two entities (e.g., people, companies, organizations, etc.) in a group as compared with others in that group or in a subset of that group. A group or subset of a group can be defined manually or automatically by the program. Once the activity is measured, it is further analyzed to generate behavioral attributes (e.g., trust, respect, mutually enjoyable company or personal relationship, reciprocity and shared experience) of the relationship. These attributes may be employed to derive characteristics such as the strength of the relationship for each pair of entities. The relationships and characteristic and/or attributes may then be displayed in a simple to understand manner. (Abstract)
Knowlton et al.: US Pub. No. 2012/0254142: An information display method comprises retrieving, from at least one database, the information concerning a user and at least one other user, calculating a relationship value for the at least one other user, the relationship value being at least partly based on the retrieved information and using the relationship value as a factor during the display of information relating to the user and the at least one other user. (Abstract)
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629